                            UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF OHIO

 IN RE:                                              )   CASE NUMBER 16-40897
                                                     )
 MICHAEL DEAN LASLOVICH                              )     CHAPTER 13
 MARCELLA RUTH LASLOVICH                             )
                                                     )     HONORABLE TIIARA N.A. PATTON
      Debtors                                        )

     AMENDED NOTICE OF FINAL CURE PAYMENT ON RESIDENTIAL MORTGAGE

       Pursuant to Federal Bankruptcy Rule 3002.1(f), the Trustee hereby files the within Notice that the
amount required to cure the default in the claim below has been paid in full and that the Debtor(s) have
completed all payments under the plan.

Name of Creditor:       SN SERVICING CORP

Claim No.:              02-1

Amount:                  $25,711.37


Last four (4) digits of any number used to identify the Debtor(‘s’) account: 2537

                                          ***IMPORTANT***

         Within twenty-one (21) days of service of the within Notice, creditor shall file and serve on the
Debtor(s), Debtor(‘s’) counsel and the Trustee, pursuant to Federal Bankruptcy Rule 3002.1(g), a statement
indicating:

        (1) whether it agrees that the debtor(s) has paid in full the amount required to cure the default on
        the claim; and,
        (2) whether the debtor(s) is otherwise current on all payments consistent with § 1322 (b)(5) of the
        Code.

The statement shall itemize the required cure or post-petition amounts, if any, that the holder contends
remain unpaid as of the date of the statement. The statement shall be filed as a supplement to the
holder’s proof of claim and is not subject to Rule 3002 (f). A hearing on your response to this Notice
shall not be scheduled unless a motion pursuant to Rule 3002.1(h) of the Federal Rules of Bankruptcy
Procedures is requested by a party in interest. A post-petition default shall not be paid by the Chapter 13
Trustee unless an appropriate plan modification is filed by debtor.

Notwithstanding debtor’s failure to pay a claim, arising post-petition pursuant to 11 U.S.C. § 1322 (b)(2)
of the Bankruptcy Code, a discharge under 11 U.S.C. § 1328 may be granted debtor with respect to all other
claims provided for in debtor’s plan.

Dated: March 25, 2021                            Respectfully submitted:

                                                          /s/ Michael A. Gallo, Trustee
                                                          Standing Chapter 13 Trustee




16-40897-tnap       Doc 48      FILED 03/25/21        ENTERED 03/25/21 15:54:13               Page 1 of 2
                          UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF OHIO

 IN RE:                                          )   CASE NUMBER 16-40897
                                                 )
 MICHAEL DEAN LASLOVICH                          )   CHAPTER 13
 MARCELLA RUTH LASLOVICH                         )
                                                 )   HONORABLE TIIARA N.A. PATTON
      Debtors                                    )

                                 CERTIFICATE OF SERVICE

I certify that on March 25, 2021, a true and correct copy of the Amended Notice of Final Cure
Payment on Residential Mortgage was served:

Via the Court’s Electronic Case Filing System on these entities and individuals who are listed on
the Court’s Electronic Mail Notice List:

       Robert Ciotola, Attorney for Debtors at: rac@raciotola.com
       Office of the U.S. Trustee at: (Registered address)@usdoj.gov

And by regular U.S. mail, postage prepaid, on:

                Michael and Marcella Laslovich, 604 Washington Street, Wellsville, OH 43968
                SN Servicing Corp, 323 5th Street, Eureka, CA 95501
                U.S. Bank Trust NA, c/o BSI Financial Services, P.O. Box 517, Titusville, PA
                       16354-0517
                U.S. Bank Trust NA, c/o BSI Financial, 1425 Greenway Drive., Ste. 400, Irving,
                       TX 75038



                                                     /s/ MICHAEL A. GALLO, TRUSTEE
                                                     MICHAEL A. GALLO, TRUSTEE
                                                     5048 Belmont Avenue
                                                     Youngstown, OH 44505
                                                     (330) 743-1246
                                                     Fax: (330) 746-8616




16-40897-tnap      Doc 48    FILED 03/25/21      ENTERED 03/25/21 15:54:13           Page 2 of 2
